Opinion issued May 28, 2014




                                    In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00092-CV
                             NO. 01-14-00097-CV
                             NO. 01-14-00098-CV
                          ———————————
    IN THE INTEREST OF D.S., D.S.M. AKA D.M., D.R.K., CHILDREN



                 On Appeal from the 312th District Court
                          Harris County, Texas
       Trial Court Cause Nos. 2012-44551, 2012-03840J, 2010-787221


                        MEMORANDUM OPINION




1
     Appellate cause number 01-14-00092-CV; trial court cause number 2012-44551.
     Appellate cause number 01-14-00097-CV; trial court cause number 2012-03840J.
     Appellate cause number 01-14-00098-CV; trial court cause number 2010-78722.
      Appellant, Ebonee Shantrell Miles, appeals the trial court’s final orders

terminating her parental rights to the three minor children, D.S., D.S.M. aka D.M.,

and D.R.K. Appellant’s appointed counsel has filed a motion to withdraw, along

with an Anders brief, asserting that the appeals are without merit and that there are

no arguable grounds for reversal. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). We affirm the trial court’s judgments and grant counsel’s motion to

withdraw.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]

2003, no pet.).

      Counsel has filed an Anders brief in which he concludes that, after a

thorough review of the record, appellant’s appeals of the termination of her

parental rights are frivolous and without merit. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400; In re D.E.S., 135 S.W.3d at 327, 330; In re K.D., 127 S.W.3d at 67.

Counsel has certified that he delivered a copy of the brief to appellant and has




                                         2
informed appellant of her right to examine the appellate records and to file a

response. See In re K.D., 127 S.W.3d at 67. Appellant has not filed a response.

      We have independently reviewed the entire record in each appeal and

counsel’s Anders brief. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re

D.E.S., 135 S.W.3d at 330; In re K.D., 127 S.W.3d at 67. We agree with counsel’s

assessment that the appeals are frivolous and without merit.

      Accordingly, we affirm the judgments of the trial court and grant counsel’s

motion to withdraw.2 Attorney Tristan H. Longino must immediately send the

notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                    PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




2
      Appointed counsel still has a duty to inform appellant of the result of these appeals
      and notify appellant that she may, on her own, pursue petitions for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                            3